Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Hahn on 2/16/2021.

The application has been amended as follows: 
Claim 66 (Amended). The computerized apparatus of Claim 63, wherein said at least one computer program is further adapted to:
receive the user profile, the user profile represented as a vector; and 
utilize said updated training record to update said user profile by adding said updated training record to said user profile;
wherein said user profile and said training record comprise vectors each having an identical number of rows and columns as one another.

Allowable Subject Matter
Claims 46, 48-53 and 61-73 are allowed.
The following is an examiner’s statement of reasons for allowance:
As set forth by the record the prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 46 and 68.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425